DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 11-13, 15-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 20130074014) in view of Drader (US 2012/0191993).
 	Regarding claim 1, Ouyang discloses a method comprising: 
 	storing, on a server (12, fig. 1), a shared gesture (para. 81; wherein a customized gesture is stored on the server), a first unique identification (para. 35, 115; wherein the server stores data that identifies the user’s originating device) that identifies a first electronic device (para. 81, 77, 115; wherein customized gesture shortcut associations particular to a user or device are stored on the server, further wherein associations are backed up for each device) and a second unique identification (para. 35, 115; wherein the server stores data that identifies the user’s originating device and a different computing device of the user, in e.g. when gesture libraries are migrated from one device to another using a server) that identifies a second electronic device (para. 81, 77, 115; wherein customized gesture shortcut associations particular to a second user or second device are stored on the server);  
unique identification (para. 35, 115; wherein the server stores data that identifies the user’s originating device) and the second unique identification (para. 35, 115; wherein the server stores data that identifies the user’s originating device and a different computing device of the user, in e.g. when gesture libraries are migrated from one device to another using a server) wherein the associating provides that the shared gesture controls an access to a first operating state on the first electronic device and a second operating state on the second electronic device (para. 86; wherein all users/devices are associated with the same gesture shortcut associations/mapping, such that the same gesture inputted on two separate devices will result in the same shortcut being outputted on the two separate devices); 
 	accepting an applied gesture on a touch receptive surface of the first electronic device (para. 26 and fig. 1); 
 	transmitting the applied gesture through a first network to the server (para. 26, 108); 
comparing, on the server, the applied gesture with the shared gesture (para. 86), wherein the comparing step follows the storing and associating steps (para. 86, 83; wherein the shortcut triggered is determined based on aggregated data of the previously entered gesture shortcut associations); and 
unlocking the first operating state of the first electronic device when the comparing determines that the applied gesture mimics the shared gesture (para. 86, 77; wherein the output shortcut triggers a first operating state).
Ouyang fails to disclose wherein the operating first and second operating states are first and second locked operating states.

When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Drader in the device of Ouyang view of Ouyang. The motivation for doing so would have been to provide the ability to recognize a same unlock gesture (Drader; para. 29 and fig. 6) on different devices (Ouyang; para. 28, 32), such that a user can use the same unlock gesture on multiple devices.
Regarding claims 2, Ouyang discloses associating, on the server, the shared gesture with a datum regarding a user of the first electronic device (para. 81, 77; wherein customized gesture shortcut associations particular to a user or device are stored on the server, such that the above associations are recoverable).
Regarding claim 4, Ouyang discloses copying a datum regarding the first operating state from the server to the first electronic device through a first network (para. 86, 77; wherein gesture shortcut associations can be transferred from the server to a device, wherein the shortcut has corresponding operating state), wherein the server and the first electronic device are communicatively coupled through the first network when the datum regarding the first locked operating state is copied (para. 86, 77).

Regarding claim 5, Drader discloses setting a first locked state of the first electronic device when the comparing determines that the applied gesture dose not mimic the shared gesture (para. 29, 38, 33; wherein the wake up gesture is prerecorded, such that a matching gesture must be inputted to unlock the device).
Regarding claim 6, Drader discloses wherein the first locked operating state locks a feature of the first electronic device (para. 29; wherein part of the device is not usable or powered down in in sleep mode).
Regarding claim 7, Drader discloses wherein the first operating state locks at least one of: an application of a permitted network, an information of the permitted network, and a resource of the permitted network, wherein the permitted network is one of the first network and a second network (para. 30; wherein each home screen provides different access to different applications, e.g. email or text).
Regarding claim 8, Drader discloses wherein the first operating state locks at least one of: an application of a permitted network, an information of the permitted network, and a resource of the permitted network, wherein the access is permitted by encrypting and transmitting through the permitted network at least one of a username and password, wherein the permitted network is one of the first network and a second network (para. 30; wherein each home screen provides different access to different applications, e.g. email, which requires username and password for login).
Regarding claim 11, Ouyang discloses storing the shared in the first electronic device (para. 86, 77; wherein gesture shortcut associations are supplied to any device).
Regarding claim 12, Ouyang discloses storing, on a server (12, fig. 1), a shared gesture (para. 81; wherein a customized gesture is stored on the server) and a first unique identification (para. 35, 115; wherein the server stores data that identifies the user’s originating device) that identifies the first electronic device (para. 81, 77; wherein customized gesture shortcut associations particular to a user or device are stored on the server).
The remainder of the claim is rejected for the same reasons as stated for claim 1.
 	Claims 13 and 15-19 are rejected for the same reasons as stated above.
 	Claims 25-27 are rejected for the same reasons as stated above.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Clavin (US 20110173574), which discloses the ability to download from a server, a gesture file which is a gesture library backup from a particular computer (para. 84).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




		
/ROBIN J MISHLER/Primary Examiner, Art Unit 2628